Name: Commission Regulation (EEC) No 3000/83 of 26 October 1983 providing for the grant of private storage aid fixed at a standard rate in advance in respect of hindquarters of beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 83 No L 295/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3000/83 of 26 October 1983 providing for the grant of private storage aid fixed at a standard rate in advance in respect of hindquarters of beef Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regu ­ lation (EEC) No 2730/79 (8), as last amended by Regu ­ lation (EEC) No 519/83 (9); Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas, in view of the different price trends at present obtaining in the various Member States and in particular the seasonal difficulties on the market in hindquarters, private storage aid should be granted in respect of hindquarters of adult bovine animals ; Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (2), as last amended by Regulation (EEC) No 2826/82 (3), should be followed in respect of the grant of private storage aid for beef ; Whereas provisions should be made to ensure that the animals whose hindquarters are involved be slaught ­ ered exclusively in slaughterhouses which are approved and supervised in accordance with the provi ­ sions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (*) ; Whereas the amounts of aid should be fixed in taking into account the differences in value of the various categories of adult bovine animals ; Whereas Article 3 of Council Regulation (EEC) No 989/68 (6), as amended by Regulation (EEC) No 428/77 Q, provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; Article 1 1 . Applications may be submitted between 31 October and 16 December 1983 for aid for the private storage of one of the cuts of hindquarters of adult bovine animals defined in Article 2 (2) (a) and (b). The amounts of this aid, by tonne of product, bone in, are fixed in Annexes I and II hereto for each of these cuts, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80 . If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of applica ­ tions may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per diem for each of the cuts referred to in Article 2 (2) are fixed in Annexes I and II hereto. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 2 1 . Only meat produced in accordance with the provisions of Article 3 (1A) (a) to (e) of Council Direc ­ tive 64/433/EEC shall be eligible for private storage aid. (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 114, 3 . 5 . 1980, p. 18 . 0 OJ No L 297, 23 . 10 . 1982, p. 18 . (4) OJ No 121 , 29 . 7. 1964, p. 2012/64. 0 OJ No L 59, 5 . 3 . 1983, p. 10 . (6) OJ No L 169 , 18 . 7 . 1968 , p. 10 . 0 OJ No L 61 , 5. 3 . 1977, p. 17. ( ») OJ No L 317, 12. 12. 1979, p . 1 . 9 OJ No L 58, 5 . 3 . 1983, p . 5. No L 295/22 Official Journal of the European Communities 27. 10 . 83 employed, the aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally. 5 . No aid shall be granted : (a) for quantities placed in store unboned or, in case of cutting or boning, for quantities of unboned meat employed, in excess of the quantity for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 77 kilograms of boned meat per 100 kilograms of unboned meat employed. Article 5 1 . The period of storage shall be either four, five or six months, at the storer's option ; the storer shall state his preference at the time of submitting the applica ­ tion referred to in the first subparagraph of Article 1 (!) ¢ 2. Entitlement to payment of the aid shall be established only if the meat has remained in storage throughout the storage period. 3. On the expiry of a storage period of three months, the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that, within 28 days following its removal from storage :  the meat has left the Community's territory within the meaning of Article 9 (2) of Regulation (EEC) No 2730/79,  the meat has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2. For the purposes of this Regulation 'hindquarter shall mean : (a) the rear part of the half carcase cut in the manner known as 'pistola' with a minimum of five cut ribs and a maximum of eight cut ribs and with a minimum average weight of 55 kilograms ; it is cut straight to the hip bone and then parallel to the fillet so that this is practically free from attached parts of the flank, the flank being excluded from storage ; or (b) the rear part of the half carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with an average minimum weight of 55 kilograms. Article 3 1 . The minimum quantity per contract shall be 20 tonnes expressed as bone-in meat. 2. The contract may only cover unboned meat of one of the cuts referred to in Article 2 (2). 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract . Article 4 1 . Subject to the provisions laid down in paragraph 2, the contractor may, before placing into store, cut or bone all or part of the products referred to in Article 2 (2), provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in store . 2 . Paragraph 1 shall not apply where the contract covers products listed in Annex I hereto . 3 . If the quantity stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % of that quantity, private storage aid shall not be paid. 4 . In case of boning : (a) if the quantity placed in a store does not exceed 69 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity placed in store exceeds 69 kilo ­ grams but is lower than 77 kilograms of boned meat per 100 kilograms of unboned meat 2730/79, or  the meat has been placed in a victualling ware ­ house approved pursuant to Article 26 of Regula ­ tion (EEC) No 2730/79 . In this case, the amount of aid shall be reduced, in accordance with Article 1 (2), the first day of removal from storage not being included in the period of storage under contract. The contracting party shall inform the intervention agency at least two working days before the com ­ mencement of withdrawal operations, stating the quantities he intends to export. 4 . For the purposes of the first subparagraph of paragraph 3 , proof shall be furnished as in the case of refunds . Article 6 The amount of the security shall be :  185 ECU per tonne in respect of contracts covering products listed in Annex I, 27. 10 . 83 Official Journal of the European Communities No L 295/23  115 ECU per tonne in respect of contracts covering products listed in Annex II . Article 7 Member States shall take the necessary measures to ensure identification of the products specified in Annex I, either by means of an indelible mark or by an individual seal on each adult male bovine animal hindquarter concerned. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1983 . For the Commission Poul DALSAGER Member of the Commission No L 295/24 Official Journal of the European Communities 27. 10 . 83 ANNEX I Hindquarters from adult male bovine animals identified in accordance with Article 7 Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period : Amounts (ECU/tonne) of four months of five months of six months to be added per month to be deducted per day (a) Fresh or chilled hindquarters cut in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kg 915 965 1 015 50 1,60 (b) Fresh or chilled hindquarters cut in the . manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kg 885 930 975 45 1,50 ANNEX II Hindquarters from adult bovine animals not included in Annex I Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period : Amounts (ECU/tonne) of four months of five months of six months to be addedper month to be deducted per day (a) Fresh or chilled hindquarters cut in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kg 570 610 650 40 1,35 (b) Fresh or chilled hindquarters cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kg 545 580 615 35 1,20